Case: 1:21-cr-00039 Document #: 11 Filed: 02/05/21 Page 1 of 1 PagelD #:14

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

 

for the
Northern District of Illinois
United States of America )
v. ) Case No, 21 CR 39
Dionicio Gutierrez
Defendant —_ )
WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one |
year, I was advised in open court of my rights and the nature of the proposed charges against me. |

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: (02/04/2021

 

 

 

Printed name cA defendant’ ‘s attorney

 

‘Wet WL

Judge's si ignature—

nae VA. PAdoLD

Judge's printed name and title

U.S. Dismeler Toke

 

 

 
